WASSERSTROM, Judge.
Plaintiff-wife initiated these proceedings in Nebraska under the Uniform Reciprocal Enforcement of Support Law. Upon filing of the Nebraska petition and the certificate of the Nebraska District Court in the Circuit Court of Morgan County, Missouri, defendant-husband filed a motion to dismiss. That motion was sustained, and plaintiff-wife appeals. Defendant-husband has made no appearance in this court.
The facts as stated in the Nebraska petition and in the order of the Nebraska District Court are as follows: the parties were married on October 22, 1959, in Chillicothe, Missouri. One child was born of that marriage on July 19, 1962, and another on May 31, 1964. The parties were divorced in Jackson County, Missouri, on December 7, 1964. Plaintiff now resides in Tecumseh, Nebraska. Defendant resides in Versailles, Morgan County, Missouri, where he can be served and jurisdiction obtained. Plaintiff’s petition alleges, and the Nebraska court order certifies, that defendant owes a duty to support his two children.
The ruling of the trial court dismissing these proceedings states as the reason that it constitutes a “multiplicious proceeding within Missouri.” By this, the trial judge apparently meant that he considered the jurisdiction of the Circuit Court of Jackson County, which granted the divorce in 1964, to be exclusive. That ruling stands in direct conflict with Paul v. Paul, 439 S.W.2d 746 (Mo. banc 1969). The Paul decision declares that the Uniform Reciprocal Enforcement of Support Law was intended to and does provide an expeditious and inexpensive remedy additional to enforcement of the right to support under the existing divorce decree. To the same effect: Olson v. Olson, 534 S.W.2d 526 (Mo.App.1976). Paul controls the present case.
Reversed and remanded for further proceedings.
All concur.